330 S.W.3d 775 (2010)
STATE of Missouri, Respondent,
v.
Christopher L. ALEXANDER, Appellant.
No. WD 71318.
Missouri Court of Appeals, Western District.
December 14, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Application for Transfer Denied March 1, 2011.
Ruth Sanders, for Appellant.
Alison D. Dunning, for Respondent.
Before Division One: THOMAS H. NEWTON, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM:
Christopher Alexander appeals from his conviction of one count of sexual misconduct in the second degree following a jury trial in the Circuit Court of Jackson County. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).